Case 2:19-cv-09991-ODW-SK Document 53 Filed 08/28/20 Page 1 of 1 Page ID #:1141




 1                                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                     United States District Court
 9                     Central District of California
10
11   COLUMBIA SUSSEX MANAGEMENT,                Case No. 2:19-CV-09991-ODW (SKx)
     LLC, and CW HOTEL LIMITED
12   PARTNERSHIP, individually and on
     behalf of all other hotel owners and
13   managers operating hotels in Santa         JUDGMENT
     Monica, California,
14
15                    Plaintiffs,

16        v.
17   CITY OF SANTA MONICA,
18                    Defendant.
19        Pursuant to the Court’s Order Granting Defendant’s Motion to Dismiss, it is
20   therefore ORDERED, ADJUDGED, and DECREED as follows:
21        1.    Plaintiffs shall recover nothing from Defendant;
22        2.    Plaintiffs’ Complaint is dismissed on the merits and with prejudice.
23
          IT IS SO ORDERED.
24
25        August 28, 2020
26
27                              ____________________________________
                                         OTIS D. WRIGHT, II
28
                                 UNITED STATES DISTRICT JUDGE
